AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bai, 8 ECEVED
FILLU ~__ SERVED? CaN y

UNITED STATES DISTRICT COURP counseiirnenes oF necon
for the

District of Nevada |

   
 
   

 

 

United States of America )
V. ) Case No. |2.> Z2CET RA
B Dsiv
(andon Cl 0 uel ) Charging Diswi
Defendant J ‘ ) Charging District’s Case No. J} 2O0-CYy - IX - a)

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

Place: Vi S- 3 et Cowh Courtroom No.:
Ouse, ry eet Date and Time: At pril 21, 2020, 100 am.

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.
pate: March 16, 2020 Oo.
Judge's signature

DANIEL J. ALBEGTS, U.S. MAGISTRATE JUDGE
Printed name and title

 
